Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,431,618 B1 & US 10,818,717 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-37 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
Regarding Claim 21: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a stacked lens structure comprising: a first distance from a central line to the first bonding surface is different than a second distance from the central line to the second bonding surface, the central line passing through a central point of the stacked lens structure and running in a plane direction of the first to third substrates, the central point being a center of the stacked lens structure in a thickness direction of the stacked lens structure.
The most relevant prior art reference due to Kang et al. (Pub. No.: US 2010/0283113 A1) substantially discloses a stacked lens structure comprising: 						a plurality of substrates including a first substrate having a first through-hole (Paragraphs a plurality of the wafer-scale arrays of lens structures as shown in the figures…”; According to Dictionary.com plurality means a large number; multitude or a number greater than one which means plurality could be any number greater than one and not limited to two, it could be three, four etc.; also stacking more than 2 optical lenses on each other is reported in the arts previously (e.g. see Fig. 1 of US 2007/0010122 A1; Fig. 5 of US 2013/0077183 A1 etc.) and hence is not a new concept);												a plurality of lenses including a first lens disposed in the first through-hole (Paragraphs 0061-0071; Figs. 15-23 – first lens 203 (Fig. 17)), 							a second lens disposed in the second through-hole (Paragraphs 0061-0071; Figs. 15-23 – second lens 203 (Fig. 20)), and										a third lens disposed in the third through-hole (Paragraph 0071; implied); wherein,		the first substrate is bonded to the second substrate (Paragraph 0070); and   		the second substrate is bonded to the third substrate (Paragraphs 0070-0071 - implied). 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claims 22-27: these claims are allowed because of their dependency status from claim 21.

Regarding Claim 28: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a camera module comprising: a stacked lens structure including: a first distance from a central line to the first bonding surface is different than a second distance from the central line to the second bonding surface, the central line passing through a central point of the stacked lens structure and running in a plane direction of the first to third substrates, the central point being a center of the stacked lens structure in a thickness direction of the stacked lens structure.
The most relevant prior art reference due to Kang et al. (Pub. No.: US 2010/0283113 A1) substantially discloses an electronic apparatus comprising:						a camera module including a stacked lens structure including (Paragraph 0072; Figs. 24 & 25):														a plurality of substrates including a first substrate having a first through-hole, a second substrate having a second through-hole and a third substrate having a third through-hole (Paragraphs 0067-0071; Figs. 21-23 – first substrate 301a, second substrate 301b; these Figs. 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 28 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 28 is deemed patentable over the prior arts.

Regarding Claims 29-36: these claims are allowed because of their dependency status from claim 28.

Regarding Claim 37: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a stacked lens structure comprising: a first distance from a central line to the first bonding surface is different than a second distance from the central line to the second bonding surface, the central line passing through a central point of the stacked lens structure and running in a plane direction of the first to third substrates, the central point being a center of the stacked lens structure in a thickness direction of the stacked lens structure.
The most relevant prior art reference due to Kang et al. (Pub. No.: US 2010/0283113 A1) substantially discloses a stacked lens structure comprising: 						a plurality of substrates including a first substrate having a first through-hole (Paragraphs 0061-0071; Figs. 15-17; 21-23 – first substrate 201 (Fig. 15)), 						a second substrate having a second through-hole (Paragraphs 0061-0071; Figs. 18-23 – second substrate 201 (Fig. 18)), and										a third substrate having a third through-hole (Paragraph 0067-0071, Figs. 15-23 – these Fig. shows a first substrate and a first lens disposed therein and a second substrate and a second lens disposed therein and implies that there might be further substrates with lenses disposed in it as it states in Paragraph 0071 “The wafer-scale array of optical packages can include not only a plurality of the wafer-scale arrays of lens structures as shown in the figures…”; According to Dictionary.com plurality means a large number; multitude or a number greater than one which means plurality could be any number greater than one and not limited to two, it could be three, four etc.; also stacking more than 2 optical lenses on each other is reported in the arts previously (e.g. see Fig. 1 of US 2007/0010122 A1; Fig. 5 of US 2013/0077183 A1 etc.) and hence is not a new concept);												a plurality of lenses including a first lens disposed in the first through-hole (Paragraphs 0061-0071; Figs. 15-23 – first lens 203 (Fig. 17)), 							a second lens disposed in the second through-hole (Paragraphs 0061-0071; Figs. 15-23 – second lens 203 (Fig. 20)), and									
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 37 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 37 is deemed patentable over the prior arts.	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/11/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812